DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s preliminary amendment/response filed 08/28/2019 has been entered and made of record. Claims 4, 6-8, 11, and 14-15 were amended. Claims 9-10 were cancelled. Claims 1-8 and 11-15 are pending in the application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 should depend from claim 1 instead of itself. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a mask processor,” “an aliasing processor,” and “a dilating processor” in claim 12; and “a temporal anti-aliasing processor” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas et al. (US 2015/0379734) in view of Berghoff (US 2015/0287231).
Regarding claim 1, Golas teaches/suggests: An image processing method for an image generated for display by a display device (Golas [0027]: “The term frame is commonly used to describe a set of operations performed to render an image that is read by a display at a preset frequency.”), the method comprising the steps of: 
defining a 2x2 pixel mask pattern for a region of the image, indicating the location of one or more pixels and corresponding masked pixels within the 2x2 pixel mask pattern (Golas [0065]: “In one embodiment, each sampling pattern is defined as combination of sparse square patterns (e.g., four samples to be rendered in a square pattern). Selecting square patterns is useful in applications in which groups of four pixels (quads) are a default unit of processing;” [0053]: “In one embodiment, at run-time, for each pixel that must be interpolated, an index is computed into this table using the pixel coordinates and sampling mask. In one implementation each stencil is addressed using: (a) the pixel's location within a tile, and (b) the sampling mask used for rendering.” [The claimed 2x2 pixel mask pattern is an implicit feature of the sampling mask for a pixel quad. In addition, such feature would have been well known to determine which pixels to render (Official Notice).]); 
adapting a multi-sample anti-aliasing (MSAA) scheme to sample at one quarter resolution on a regular grid (Golas [0064]: “In regions where super-sampling is desired for anti-aliasing, the number of samples may exceed the number of pixels, e.g. 32 samples for a 16 pixel 4×4 tile;” [0033]: “In one embodiment, the sample pattern options include full sample resolution (at least one sample per pixel), one-half resolution (one-half of the pixels sampled in each tile), and one-quarter resolution (one in four pixels sampled in each tile).”); 
sampling values using the adapted MSAA scheme to render the one or more respective pixels indicated by the 2x2 pixel mask, so as to generate a region of the image comprising one or more rendered pixels and corresponding missing pixels (Golas [0028]: “In one embodiment, a first option to reduce the number of pixels rendered in a tile is reconstruction via higher order polynomial interpolation and filtering in a tile to generate missing pixel data for that tile;” [0053]: “In one embodiment, at run-time, for each pixel that must be interpolated, an index is computed into this table using the pixel coordinates and sampling mask. In one implementation each stencil is addressed using: (a) the pixel's location within a tile, and (b) the sampling mask used for rendering.”); and 
dilating one or more of the respective pixels to fill in the one or more missing pixels within the region of the image (Golas [0048]: “In one embodiment, a weighted summation of color values is used to reconstruct unrendered pixels … For example, if 4 pixels are rendered in a 4×4 block, the remaining 12 pixels can be expressed using a weighted sum of rendered pixels within the same block, as well as its neighboring blocks.” [Interpolating is considered dilating. In addition, such feature would have been well known to reconstruct unrendered pixels (Official Notice).]).
Golas does not teach/suggest a head mountable display device. Berghoff, however, teaches/suggests a head mountable display device (Berghoff [0087]: “The display unit 686 may be in the form of a flat panel display, cathode ray tube (CRT) screen, touch screen, head mounted display (HMD) or other device that can display text, numerals, graphical symbols, or images.”). Before the effective filing date of the claimed invention, the substitution of one known element (the HMD of Berghoff) for another (the display of Golas), would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to display the rendered image.

Regarding claim 4, Golas as modified by Berghoff teaches/suggests: The image processing method of claim 1, in which the pattern of the defined 2x2 pixel mask changes in each successive frame (Golas [0040]: “The pre-defined sampling patterns are selected to rotate the sampling so that every pixel location is rendered once every few frames.”).

Regarding claim 5, Golas as modified by Berghoff teaches/suggests: The image processing method of claim 4, in which the pattern of the defined 2x2 pixel mask rotates by 90° in each successive frame (Golas [0040]: “The pre-defined sampling patterns are selected to rotate the sampling so that every pixel location is rendered once every few frames.”).

Regarding claim 6
inputting the region of the image in a plurality of successive frames in to a temporal anti-aliasing filter; and 
using the output of the temporal anti-aliasing filter as the region of the image for an output generated image.
Berghoff further teaches/suggests:
inputting the region of the image in a plurality of successive frames in to a temporal anti-aliasing filter (Berghoff [0080]: “In accordance with certain aspects, it is also possible to apply spatial and/or temporal anti-aliasing during this stage. The finished frame 554 may be stored in a display buffer and may optionally be scanned out of the display buffer for presentation on a display device in real-time.”); and 
using the output of the temporal anti-aliasing filter as the region of the image for an output generated image (Berghoff [0080]: “The finished frame 554 may be stored in a display buffer and may optionally be scanned out of the display buffer for presentation on a display device in real-time.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the anti-aliasing of Golas to be temporal as taught/suggested by Berghoff in order for anti-aliasing over time.

Regarding claim 7, Golas as modified by Berghoff teaches/suggests: The image processing method of claim 1, comprising the step of: 
detecting whether the region of the image corresponds to a feature in the image indicated as being important (Golas [0036]: “There will be a speed regime where full sampling resolution is required. As an example, there may be an intermediate speed regime between K.sub.stat, and K.sub.fast1 in which a full sampling resolution is required to achieve a high visual quality.” [A slow moving object is considered as being important.]); and 
one step selected from the list consisting of: 
i. bypassing the steps of the method in any preceding claim (Golas [0036]: “There will be a speed regime where full sampling resolution is required. As an example, there may be an intermediate speed regime between K.sub.stat, and K.sub.fast1 in which a full sampling resolution is required to achieve a high visual quality.” [The claimed bypassing is an inherent and/or implicit feature of the full sampling resolution.]); and 
ii. selecting a 2x2 pixel mask with fewer masked pixels than a default 2x2 pixel mask that would be selected for that region of the image (Golas [0036]: “There will be a speed regime where full sampling resolution is required. As an example, there may be an intermediate speed regime between K.sub.stat, and K.sub.fast1 in which a full sampling resolution is required to achieve a high visual quality;” [0053]: “In one embodiment, at run-time, for each pixel that must be interpolated, an index is computed into this table using the pixel coordinates and sampling mask. In one implementation each stencil is addressed using: (a) the pixel's location within a tile, and (b) the sampling mask used for rendering;” [0072]: “As a result, in an individual frame the system automatically analyzes individual tiles and makes a determination on a tile-by-tile basis whether to desample and perform advection, desample and perform cubic spline interpolation, or utilize a normal default sampling scheme.” [Official Notice: A default sampling resolution being less than the full sampling resolution would have been well known to reduce the load of processing.]).

Regarding claim 8, Golas as modified by Berghoff teaches/suggests: The image processing method of claim 1, comprising the steps of: 
detecting whether the region of the image corresponds to a feature in the image indicated as being unimportant (Golas [0036]: “If the speed is above an even higher threshold speed K.sub.fast2, it is an indicator that the number of samples in a tile may be reduced even further (e.g., four samples in a 4×4 tile).” [A fast moving object is considered as being unimportant.]); and 
selecting a 2x2 pixel mask with more masked pixels than a default 2x2 pixel mask that would be selected for that region of the image (Golas [0036]: “If the speed is above an even higher threshold speed K.sub.fast2, it is an indicator that the number of samples in a tile may be reduced even further (e.g., four samples in a 4×4 tile);” [0053]: “In one embodiment, at run-time, for each pixel that must be interpolated, an index is computed into this table using the pixel coordinates and sampling mask. In one implementation each stencil is addressed using: (a) the pixel's location within a tile, and (b) the sampling mask used for rendering;” [0072]: “As a result, in an individual frame the system automatically analyzes individual tiles and makes a determination on a tile-by-tile basis whether to desample and perform advection, desample and perform cubic spline interpolation, or utilize a normal default sampling scheme.”).

Claim 11 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Golas as modified by Berghoff further teaches/suggests a machine-readable, non-transitory storage medium which stores computer software (Golas [0075]: “The present invention may also be tangibly embodied as a set of computer instructions stored on a computer readable medium, such as a memory device.”).

Claims 12 and 14-15 recite limitations similar in scope to those of claims 1, 4, and 6, respectively, and are rejected using the same rationales. Golas as modified by Berghoff further teaches/suggests an image processing apparatus (Golas [0075]: “In addition, those of ordinary skill in the art will recognize that devices, such as hardwired devices, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), or the like, may also be used without departing from the scope and spirit of the inventive concepts disclosed herein.”).

Claims 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas et al. (US 2015/0379734) in view of Berghoff (US 2015/0287231) as applied to claims 1 and 12 above, and further in view of Ohba et al. (US 2004/0056858).
Regarding claim 2, Golas as modified by Berghoff does not teach/suggest: The image processing method of claim 1, in which the number of masked pixels defined in the 2 x 2 pixel mask increases as a function of the distance of the region of the image from the centre of the image. Ohba, in view of Golas, teaches/suggests in which the number of masked pixels defined in the 2 x 2 pixel mask increases as a function of the distance of the region of the image from the centre of the image (Golas [0036]: “If the motion if above a certain threshold speed K.sub.fast1 for a block of pixels, it is an indication that the number of samples may be decreased (e.g., eight samples in a 4×4 tile) because the human eye cannot perceive the high frequencies in a moving object. If the speed is above an even higher threshold speed K.sub.fast2, it is an indicator that the number of samples in a tile may be reduced even further (e.g., four samples in a 4×4 tile);” Ohba [0225]: “Thereby, when the object A is arranged at a position distant from the virtual viewpoint C and the area in which the object A is rendered is small on the screen, touches are superposed on one another to be meaningless even if many touches are added. Accordingly, the sampling number 714g is reduced to a suitable number according to the distance, and thereby the load of processing is reduced. Conversely, when the object A is arranged near the virtual viewpoint C and the area in which the object A is rendered becomes large on the screen, the shortage of the touches can be supplemented by increasing the sampling number 714g.”). Before the effective filing date of the claimed invention, the substitution of one known element (increasing/decreasing the number of samples based on the distance in Ohba) for another (increasing/decreasing the number of samples based on the movement in Golas), would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to reduce the load of processing.

Regarding claim 3, Golas as modified by Berghoff does not teach/suggest: The image processing method of claim [1], in which a predefined 2x2 pixel mask comprising one, two, or three masked pixels is selected as a function of the distance of the region of the image from the centre of the image. Ohba, in view of Golas, teaches/suggests in which a predefined 2x2 pixel mask comprising one, two, or three masked pixels is selected as a function of the distance of the region of the image from the centre of the image (Golas [0036]: “If the motion if above a certain threshold speed K.sub.fast1 for a block of pixels, it is an indication that the number of samples may be decreased (e.g., eight samples in a 4×4 tile) because the human eye cannot perceive the high frequencies in a moving object. If the speed is above an even higher threshold speed K.sub.fast2, it is an indicator that the number of samples in a tile may be reduced even further (e.g., four samples in a 4×4 tile);” Ohba [0225]: “Thereby, when the object A is arranged at a position distant from the virtual viewpoint C and the area in which the object A is rendered is small on the screen, touches are superposed on one another to be meaningless even if many touches are added. Accordingly, the sampling number 714g is reduced to a suitable number according to the distance, and thereby the load of processing is reduced. Conversely, when the object A is arranged near the virtual viewpoint C and the area in which the object A is rendered becomes large on the screen, the shortage of the touches can be supplemented by increasing the sampling number 714g.”). The twelve samples per tile (the claimed one masked pixel for each pixel quad) is an implicit feature of such reduction. In addition, such feature would have been well known for such reduction. The same rationale to combine as set forth in the rejection of claim 2 above is incorporated herein.

Claim 13 recites limitations similar in scope to those of claim 2, and is rejected using the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0135011 – adaptive dithering
US 2014/0160155 – dilation
US 2015/0138228 – coverage mask
US 2017/0024840 - dilation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611